DETAILED ACTION
1.    The communication is in response to the application received 12/04/2020, wherein claims 45-64 are pending and are examined as follows. Claims 1-44 have been canceled. Note, that the instant application is a continuation of 16/546,871 (US Patent No. 10,924,760 B2), 15/952,796 (US Patent No. 10,432,964 B2) and 13/669,380 (US Patent No. 10,003,817 B2), with priority to Provisional application No. 61/556,813 dated 11/07/2011.


Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claim 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 13, 14, 20, 33, 34, 39, 45, 47, 55, 56, and 58  of U.S. Patent No. 10,003,817 B2, in view of Wang et al. US 2013/0077687 A1 (also refer to Wang’s Provisional applications 61/538,787 and 61/542,034), hereinafter referred to as 817 and Wang, respectively. The claims in the instant application and those in 817 are essentially identical in scope as they both pertain to the signaling of state information for a decoded picture buffer and reference picture lists. The main differences noted are in the limitation “the value of POC LSBs for the given LTRP having a variable number of bits” and “a buffer configured to store the coded data” as recited in the instant claims (see table below). This is a nonstatutory double patenting .
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/817, respectively, indicate differences in the claim limitation.

Instant Application 17/112,304


US Patent No. 10,003,817 B2 
(Application No. 13/669,380)

Claim 45
A computing system comprising: a video encoder, implemented using a processor and memory, configured to perform operations, the operations comprising, to encode a current picture among pictures of a sequence and thereby produce coded data: determining a set of reference pictures available for the current picture, the set of reference pictures including at least one long-term reference picture ("LTRP"); determining LTRP status information for the current picture, wherein the LTRP status information for the current picture identifies which pictures, if any, among the set of reference pictures are available for use as LTRPs for the current picture; and setting syntax elements that the value of POC LSBs for the given LTRP having a variable number of bits, and the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, at least in part indicating a difference between POC values of the current picture and the given LTRP; and a buffer configured to store the coded data as part of a bitstream, the coded data including the syntax elements that represent the LTRP status information for the current picture.
Claim 1
A computing system comprising a processor and memory, wherein the computing system implements a video encoder, and wherein the computing system is configured to perform operations comprising: determining whether to include long-term reference picture ("LTRP") status information in a bitstream for pictures of a sequence; outputting, as part of a sequence parameter set, a flag that indicates whether LTRP status information is present in the bitstream for the pictures of the sequence; encoding a current picture, among the pictures of the sequence, to produce coded data, including: determining LTRP status information for the current picture, wherein the LTRP status information for the current 
including: setting identifying information for a given LTRP in the LTRP status information for the current picture, wherein the identifying information for the given LTRP is a value of picture order count least significant bits ("POC LSBs") for the given LTRP for the current picture, and wherein the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and setting a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture; and outputting the coded data as part of the bitstream, the coded data including the syntax elements that represent the LTRP status information for the current picture.
Claim 46
The computing system of claim 45, wherein the operations further comprise: determining whether to include LTRP status information in the bitstream for the pictures of the sequence; and outputting, as part of a sequence parameter set, a flag that indicates whether LTRP status information is present in the bitstream for the pictures of the sequence.
Claim 20
In a computing system that implements a video encoder, a method comprising: determining whether to include long-term reference picture ("LTRP") status information in a bitstream for pictures of a sequence; outputting, as part of a sequence parameter set, a flag that indicates whether LTRP status information is present in the bitstream for the pictures of the sequence; outputting syntax elements as part of the bitstream, wherein the syntax elements represent LTRP status information for a current picture among the pictures of the sequence, wherein thePage 5 of 16 KBR iar 12/20/17 334816-US-NP Attorney Reference Number 3382-88210-02Application Number 13/669,380 LTRP status information for the current picture identifies which pictures, if any, are expected to be available for use as LTRPs for the current picture by a video decoder, the syntax elements including: identifying information for a given LTRP in the LTRP status information for the current picture, wherein the identifying information for the given LTRP is a value of picture order count least significant bits ("POC LSBs") for the given LTRP for the current picture, and wherein the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture; receiving feedback information, wherein the feedback information represents state information that identifies which pictures are available for use as reference pictures by the video decoder; and using the feedback information during encoding.
Claim 47
The computing system of claim 45, wherein the syntax elements that represent the LTRP status information for the current picture are signaled in the bitstream for the current picture.
Claim 2
The computing system of claim 1 wherein the syntax elements that represent the LTRP status information for the current picture are signaled in the bitstream for the current picture.
Claim 48
The computing system of claim 45, wherein the operations further comprise: setting a number of bits for POC LSBs to use for values of POC LSBs for LTRPs; and outputting a syntax element that indicates the number of bits for POC LSBs, the number of bits for POC LSBs indicating the variable number of bits for the value of POC LSBs for the given LTRP.
Claim 5
The computing system of claim 1 wherein the operations further comprise: setting a number of bits for POC LSBs to use for values of POC LSBs for LTRPs; and outputting a syntax element that indicates the number of bits for POC LSBs.
Claim 49
The computing system of claim 45, wherein the setting the syntax elements that represent the LTRP status information for the current picture further includes setting a flag for the 
Claim 45
The computing system of claim 1 wherein the setting the syntax elements that represent the LTRP status information for the current picture further includes setting another flag other flag for the given LTRP indicating whether the given LTRP is used for decoding of the current picture.
Claim 50
The computing system of claim 45, wherein the operations further comprise, to encode the current picture: setting a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture.
Claim 1
A computing system comprising a processor and memory, wherein the computing system implements a video encoder, and wherein the computing system is configured to perform operations comprising: determining whether to include long-term reference picture ("LTRP") status information in a bitstream for pictures of a sequence; outputting, as part of a sequence parameter set, a flag that indicates whether LTRP status information is present in the bitstream for the pictures of the sequence; encoding a current picture, among the pictures of the sequence, to produce coded data, including: determining LTRP status information for the current picture, wherein the LTRP status information for the current picture identifies which pictures, if any, are picture, and wherein the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and setting a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture; and outputting 
Claim 51
The computing system of claim 45, wherein the determining the LTRP status information for the current picture and/or the setting the syntax elements is subject to a constraint that POC value for each picture that is in the set of reference pictures or waiting for output is computed unambiguously relative to the POC value of the current picture.
Claim 13
The computing system of claim 1 wherein the determining the LTRP status information for the current picture and/or the setting the syntax elements is subject to a constraint that POC value for each picture that is a reference picture for the current picture or waiting for output is computed unambiguously relative to the POC value of the current picture.
Claim 52
The computing system of claim 45, wherein the determining the LTRP status information for the current picture and/or the setting the syntax elements is subject to a constraint on range of POC values for the current picture and the set of reference pictures.
Claim 14
The computing system of claim 1 wherein the determining the LTRP status information for the current picture and/or the setting the syntax elements is subject to a constraint on range of POC values for the current picture and its reference pictures.
Claim 53
In a computing system that implements a video decoder, a method comprising: the value of POC LSBs for the given LTRP having a variable number of bits; and using the LTRP status information to identify which pictures, if any, are available for use as LTRPs for the current picture, wherein the value of the POC LSBs for the given LTRP. modulo the most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP.
Claim 39
A computing system comprising a processor and memory, wherein the computing system  and wherein the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture; and sending feedback information for use by a video encoder during encoding, wherein the feedback information represents state information that identifies which pictures are available for use as reference pictures by the video decoder. 
Claim 54
The method of claim 53, further comprising: parsing, from a sequence parameter set, a flag that indicates whether LTRP status 
Claim 34
One or more computer-readable storage media storing computer-executable instructions for causing a computing system, when programmed thereby, to perform  and wherein the value of the POC LSBs for the given LTRP, modulo a most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and a flag for the given LTRP in the LTRP status information for the current picture, wherein the flag for the given LTRP facilitates reuse of the value of POC LSBs for the given LTRP as a value of POC LSBs for another reference picture while the given LTRP remains distinctly identified compared to the other reference picture; and using the LTRP status information during decoding.

Claim 55
The method of claim 53, wherein the syntax elements that represent the LTRP status information for the current picture are signaled in the bitstream for the current picture.
Claim 55
The computing system of claim 39 wherein the syntax elements that represent the LTRP status information for the current picture are signaled in the bitstream for the current picture.
Claim 56
the number of bits for POC LSBs indicating the variable number of bits for the value of POC LSBs for the given LTRP; and using the number of bits for POC LSBs when parsing the value of POC LSBs for the given LTRP.
Claim 56

Claim 57
The method of claim 53, further comprising: using the LTRP status information to manage a decoded picture storage area of the video decoder.
Claim 58
The computing system of claim 39 wherein the operations further comprise: using the LTRP status information to manage a decoded picture storage area of the video decoder as part of the decoding.
Claim 58
The method of claim 53, wherein the syntax elements further include a flag for the given LTRP, the flag for the given LTRP indicating whether the given LTRP is used for decoding of the current picture.
Claim 47
The method of claim 21 wherein the syntax elements further include another flag for the given LTRP, the other flag for the given LTRP indicating whether the given LTRP is used for decoding of the current picture.
Claim 59

Claim 33

Claim 60
One or more computer-readable storage media storing coded data for at least part of a bitstream, the one or more computer-readable storage media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM and DVD, wherein the bitstream includes syntax elements that represent long-term reference picture ("LTRP") status information for a current picture among pictures of a sequence, wherein the LTRP status information for the current picture identifies which pictures, if any, are available for use as LTRPs for the current picture, the syntax elements including identifying information for a given LTRP in the value of POC LSBs for the given LTRP having a variable number of bits, the coded data being organized to facilitate decoding by operations comprising: Page 6 of 8KBR:iar 12/04/20 334816-US-CNT[3]FILED VIA EFS ON DECEMBER 4, 2020 Attorney Reference Number 3382-88210-20 determining a set of reference pictures available for the current picture, including: parsing the syntax elements from the bitstream; and using the LTRP status information to identify which pictures, if any, are available for use as LTRPs for the current picture, wherein the value of the POC LSBs for the given LTRP, modulo the most significant bit wrapping point, is used to at least in part indicate a difference between POC values of the current picture and the given LTRP; and using at least one of the set of reference pictures during the decoding.
Claim 34
One or more computer-readable storage media storing computer-executable instructions for causing a computing system, when programmed thereby, to perform operations, the one or more computer-readable storage media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM and DVD, the operations comprising: receiving at least part of a bitstream; parsing, from a sequence parameter set, a flag that indicates whether long-term reference picture ("LTRP") status information is present in the bitstream for pictures of a sequence; parsing syntax elements from the bitstream, wherein 
Claim 61
The one or more computer-readable storage media of claim 60, wherein the bitstream further includes, as part of a sequence parameter set, a flag that indicates whether LTRP status information is present in the bitstream for pictures of a sequence, and wherein the operations further comprise parsing, from the sequence parameter set, the flag.
Claim 20
In a computing system that implements a video decoder, a method comprising: receiving at least part of a bitstream;  parsing, from a sequence parameter set, a flag that indicates whether long-term reference picture ("LTRP") status information is present in the bitstream for pictures of a sequence;  parsing syntax elements from the bitstream, wherein the syntax elements represent LTRP status information for a current picture among the pictures of the sequence, wherein the LTRP status information for the current picture identifies which pictures, if any, are available for use as LTRPs for the current picture, the syntax elements including: identifying information for a given LTRP in the LTRP status information for the current 

Claim 62
The one or more computer-readable storage media of claim 60, wherein the bitstream the number of bits for POC LSBs indicating the variable number of bits for the value of POC LSBs for the given LTRP; and using the number of bits for POC LSBs when parsing the value of POC LSBs for the given LTRP.
Claim 56
The computing system of claim 39 wherein the operations further comprise:Page 13 of 16 KBR iar 12/20/17 334816-US-NP Attorney Reference Number 3382-88210-02Application Number 13/669,380 parsing a 
Claim 63
The one or more computer-readable storage media of claim 60, wherein the syntax elements further include a flag for the given LTRP, the flag for the given LTRP indicating whether the given LTRP is used for decoding of the current picture.
Claim 47
The method of claim 21 wherein the syntax elements further include another flag for the given LTRP, the other flag for the given LTRP indicating whether the given LTRP is used for decoding of the current picture.
Claim 64
The one or more computer-readable storage media of claim 60, wherein the operations 
Claim 58
The computing system of claim 39 wherein the operations further comprise: using the 



5. 	Claim 45 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of 817, in view of Wang (also refer to Wang’s Provisional applications 61/538,787 and 61/542,034).  As seen for claim 45 in the chart above, claims 1 in 817 disclose all of the elements in the instant claim, where noted differences are primarily due to the elements not necessarily being one-to-one (i.e., the ordering of recited elements may differ).
Claim 1 of 817 explicitly teaches all of the features of instant Claim 45, although as indicated, these featured elements are not necessarily aligned with those in the instant claim. However, it is noted that Claim 1 does not explicitly teach “the value of POC LSBs for the given LTRP having a variable number of bits” and  a “buffer configured to store the coded data”
Regarding Claim 45, Wang teaches “the value of POC LSBs for the given LTRP having a variable number of bits” as shown for example in Table 4 in para 0141 via the syntax element “pic_order_cnt_lsb” where the descriptor u(v) reflects having a variable number of bits. As to a “buffer configured to store the coded data”, see Wang for e.g. para 0274, 0290, and Figs. 3-4 which disclose using a decoded picture buffer for video coding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Note that Claims 48, 53, 56, 60, and 62 also recite similar limitation as Claim 45 where the value of POC LSB has a variable number of bits. As such, the same rationale for combining 817 with Wang also applies.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486